Citation Nr: 0615672	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  04-02 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation of hemorrhoids, 
currently rated as 0 percent disabling.

2.  Entitlement to service connection for undiagnosed illness 
manifested by rectal bleeding.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from July 1982 to August1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  


FINDINGS OF FACT

1.  The veteran's hemorrhoids are characterized as easily 
treatable with over-the-counter medication, and manifest with 
occasional bleeding about four or five times a year.  They 
are scant and non-thrombosed.

2.  The veteran's rectal bleeding is associated with his 
service connected hemorrhoids.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 0 percent for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2005).

2.  Rectal bleeding was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service or to be due to an undiagnosed illness incurred 
during Persian Gulf service.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(US. Vet. App. April 14, 2005), the United States Court of 
Appeals for Veterans Claims (Court), citing Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), held that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim.  The Court also noted that an 
error in the timing of the notice is not per se prejudicial 
and that to prove prejudice, the appellant had to claim 
prejudice with specificity.  The Court noted that there could 
be no prejudice with an error in the timing of the VCAA 
notice if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
his claim, was satisfied.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to an increased rating for 
hemorrhoids and service connection for an undiagnosed 
illness.  The appellant was provided adequate notice as to 
the evidence needed to substantiate his claim.  The 
communications, such as VCAA letters of September 2002 and 
February 2005, explained the evidence necessary to establish 
entitlement.  In addition, the letter described what evidence 
was to be provided by the veteran and what evidence the VA 
would attempt to obtain on her behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
notes that the initial VCAA letter did not fully comply with 
the requirements of the VCAA as it did not inform the veteran 
of what evidence the VA was required to obtain and what 
evidence was to be provided by the veteran.  However, as 
noted above the Court in Mayfield noted that there could be 
no prejudice with an error in the timing of the VCAA notice 
if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
his claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The appellant was given a 
complete VCAA notice and was given an ample opportunity to 
respond.  The appellant has not claimed any prejudice as a 
result of the timing of the VCAA notice.  Therefore, to 
decide the appeal would not be prejudicial error.  

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in September 2002 specifically described the evidence 
needed to substantiate the claim and requested that the 
appellant to send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regards to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has obtained service medical 
records, VA outpatient records and private medical records.  
The veteran was afforded a VA examination.  The Board 
concludes that the evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required, nor has the delayed notice of the VCAA resulted in 
any prejudice to the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 
C.F.R. § 3.159(d).

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities. 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran. 38 C.F.R. § 4.3.

Diagnostic Code 7336 provides a 20 percent evaluation for 
hemorrhoids, internal or external, with persistent bleeding 
and with secondary anemia, or fissures.  Large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent occurrences, is assigned a 10 percent evaluation.  A 
mild or moderate condition is rated noncompensable.  38 
C.F.R. § 4.114.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran seeks a compensable evaluation for hemorrhoids.  
In a November 1991 rating decision, service connection was 
established for hemorrhoids at the 0 percent disability level 
under Diagnostic Code 7336.  The veteran filed for an 
increased evaluation in August 2002.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 0 percent for hemorrhoids.  

Private medical records of April 2002 note that the veteran 
sought treatment for rectal bleeding.  A colonoscopy was 
ordered and conducted in April 2002.  The findings were a 
normal colon.

A Persian Gulf protocol examination was conducted in October 
2002.  At the examination the veteran reported problems with 
hemorrhoids and rectal bleeding dating back to his time in 
service.  He further noted that he suffers from rectal 
bleeding usually precipitated by spicy foods.  He further 
reported that his hemorrhoids bleed about every week or two.  
Physical examination found scant internal hemorrhoids that 
were not thrombosed.  There were no external hemorrhoids.  

At a VA examination of March 2005 the veteran reported that 
he noted rectal bleeding four to five times a year.  He 
reported that when he had hemorrhoid flare-up he uses over-
the-counter medication.  He had no current complaints 
associated with his hemorrhoids.  The physical examination 
was deferred in light of a well-established diagnosis and for 
fear of aggravating the condition.

The most reliable evidence establishes that the hemorrhoids 
were internal, non-thrombosed and scant.  This tends to 
establish that they are not large or thrombotic, irreducible 
hemorrhoids, with excessive redundant tissue, evidencing 
frequent occurrences, as required for the next highest rating 
of 10 percent.  Furthermore, there is no indication of anemia 
or fissures and the lay evidence establishes that he does not 
have persistent bleeding.  The veteran's argument that the 
rating criteria do not speak to the impact on the earning 
capacity of an individual is, in part, correct.  The rating 
schedule is based upon average impairment of earning capacity 
rather than individual impairment.  A preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2005).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303 (2005).

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more following such 
service. 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2005).  Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  The Board notes that the statutory delimiting 
date is different than the regulatory date.

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more provided that the 
disability cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 501(a) (West 1991); 38 C.F.R. § 
3.317(a)(1) (2005).

If signs or symptoms have been medically attributed to a 
diagnosed (rather than undiagnosed) illness, the Persian Gulf 
War presumption of service connection does not apply.  
VAOPGCPREC 8-98.  The Board notes that the Persian Gulf War 
provisions of 38 U.S.C.A. § 1117 were amended, effective 
March 1, 2002.  In pertinent part, the new law provides that, 
in addition to chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against a claim, in which case, the claim is denied.  
Gilbert, supra.

The veteran contends that he is entitled to service 
connection for an undiagnosed illness manifested by rectal 
bleeding.  He contends that he first associated the rectal 
bleeding to his service connected hemorrhoids, but that he 
would bleed even when not going to the bathroom and that 
there would be quite a bit of blood.  He stated there was no 
pain associated with the bleeding.  Therefore, he now is 
seeking service connection for an undiagnosed illness, 
claimed as rectal bleeding.

Service medical records reveal that the veteran sought 
treatment for hemorrhoids with some rectal bleeding in 
November 1990.  

Persian Gulf protocol examination of October 2002 noted that 
the veteran reported that he suffered from rectal bleeding 
before he was in the Persian Gulf in the early 1990's.  He 
noticed rectal bleeding when he ate spicy foods.  He reported 
bleeding at least every couple of months, almost always 
following spicy food.  Examination revealed scant internal 
hemorrhoids, nonthrombosed with no external hemorrhoids and 
guaiac positive stool present.  The assessment was: "Gulf 
Was veteran with exposure in the Gulf . . . no evidence of 
Gulf related sequelae at present.  No evidence of undiagnosed 
symptoms.  The veteran does have internal hemorrhoids which 
have been documented earlier and does have intermittent 
bleeding related to these and exacerbated by diet as noted 
above, with some bleeding at least every week or two, with 
dietary precipitants as noted."

As noted above, if signs or symptoms have been medically 
attributed to a diagnosed (rather than undiagnosed) illness, 
the Persian Gulf War presumption of service connection does 
not apply.  The competent evidence of record establishes that 
the veteran's rectal bleeding is associated to his service 
connected hemorrhoids.  Therefore, the Persian Gulf 
presumption of service connection does not apply.

Rectal bleeding has been found to be a symptom associated 
with the veteran's service connected hemorrhoids and as such 
is considered a manifestation of the hemorrhoids.  
Accordingly, service connection for rectal bleeding as a 
distinct ratable entity is not warranted.


ORDER

A compensable evaluation for hemorrhoids is denied.

Service connection for an undiagnosed illness manifested by 
rectal bleeding is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


